DETAILED ACTION
	Claims 1 and 4-10 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on January 11, 2022 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 103
Claims 1-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chem. Comm. 2018, 2212-2215, published December 21, 2017) in view of Yao et al. (CN 103254246).
	The amendments and the traversal have been considered, and have been found to be persuasive.  The rejection is withdrawn.
Conclusion
	Claims 1 and 4-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626